

116 S110 IS: Medical Expense Savings Act
U.S. Senate
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 110IN THE SENATE OF THE UNITED STATESJanuary 10, 2019Ms. Collins (for herself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for a permanent extension of the lower income
			 threshold for the medical expense deduction.
	
 1.Short titleThis Act may be cited as the Medical Expense Savings Act. 2.Permanent extension of reduction in medical expense deduction floor (a)Reduction (1)In generalSection 213(a) of the Internal Revenue Code of 1986 is amended by striking 10 percent and inserting 7.5 percent.
 (2)Conforming amendmentSection 213 of such Code is amended by striking subsection (f). (b)Repeal of minimum tax preferenceSection 56(b)(1) of the Internal Revenue Code of 1986 is amended by striking subparagraph (B).
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018.